Opinión disidente emitida por el
Juez Asociado Señor Negrón García.
Paradójicamente, la opinión mayoritaria del Tribunal, en aras de hacer valer el espíritu de la Ley Uniforme de Valores, logra lo contrario.
*549I
PaineWebber Incorporated of Puerto Rico (en adelante PaineWebber), entidad dedicada al negocio de corretaje, acordó el 6 de mayo de 1987 con First Boston, Inc. (en adelante First Boston), la compraventa de un valor común-mente conocido por “Ginnie Mae”, exento de contribuciones. Le fue entregado y pagado el 26 de mayo de 1987, y suce-sivamente revendido. Contrario a lo pactado, en diciembre de 1989 PaineWebber descubrió que era tributable, por lo que se vio en la obligación de resarcir a sus clientes.
Por tal motivo, PaineWebber demandó al First Boston el 4 de mayo de 1990 en el Tribunal Superior, Sala de San Juan. Alegó incumplimiento de contrato por venderle un valor tributable distinto a lo acordado. Luego de parali-zarse temporeramente los trámites, la demandada First Boston pidió la desestimación basada en la defensa de caducidad. Para tales propósitos aceptó los hechos alegados. En su apoyo invocó el plazo de dos (2) años pre-ceptuado en la Ley Uniforme de Valores, Ley Núm. 60 de 18 de junio de 1963 (10 L.P.R.A. see. 851 et seq.). First Boston argumentó que como la compraventa fue el 6 de mayo de 1987 y la demanda se presentó el 4 de mayo de 1990, la reclamación fue tardía.
En oposición PaineWebber argumentó que la Ley Uni-forme de Valores no derogó los derechos y remedios que existían al entrar ésta en vigor, y podía elegir los remedios disponibles y fundar su reclamación sobre preceptos gene-rales de incumplimiento de contrato. Sobre este predicado sostuvo que su reclamo estaba cubierto por el Art. 942 del Código de Comercio, 10 L.P.R.A. see. 1904, dispositivo de un período de prescripción de tres (3) años o, en la alterna-tiva, por quince (15) años. Art. 1864 del Código Civil, 31 L.P.R.A. see. 5294. Luego de una réplica y dúplica, el tribunal (Hon. Ángel F. Rossy, Juez) desestimó.
*550A solicitud de PaineWebber, revisamos.(1)
r — i
La tesis de la demandada recurrida First Boston, aco-gida por la mayoría de este Tribunal, sostiene que el Art. 410 de la Ley Uniforme de Valores, 10 L.P.R.A. see. 890, constituye el único remedio disponible al comprador agra-viado en una compraventa de valores.(2) Aduce que permi-tir otros remedios con sus respectivos términos prescripti-vos derrotaría la política pública según plasmada en el siguiente extracto del Informe Conjunto de las Comisiones de lo Jurídico Civil e Industria y Comercio del Senado al P. de la C. 624:
El objetivo fundamental del proyecto bajo consideración es el de proteger a los inversionistas y al público en general mediante la exigencia de ciertos requisitos a las personas que se dediquen al negocio de valores y la creación de un organismo guberna-mental con poderes de supervisión y fiscalización sobre diver-*551sas fases del negocio, a los fines de evitar que se incurra en prácticas fraudulentas en el curso del mismo.
... La legislación que se propone ha sido cuidadosamente con-feccionada para proveer la mayor protección posible al inversio-nista sin imponer cargas indebidas sobre el emisor de valores ni sobre el negociante en los mismos. (Enfasis suplido.) 17 Dia-rio de Sesiones de la Asamblea Legislativa (Senado), T. 4, págs. 1629-1630 (1963).
Esa tesis es errónea y contradictoria. La Ley Uniforme de Valores no excluye la aplicación de otros remedios. El inciso (h) del referido Art. 410 dispone:
Los derechos y remedios provistos por este Capítulo son en adición a cualesquiera derechos o remedios que puedan existir, pero este Capítulo no creará una causa de acción no especifi-cada en esta sección o en la sec. 862(e) de este título. (Enfasis suplido.) 10 L.P.R.A. sec. 890(h).
El principio elemental de hermenéutica de que si “la ley es clara y libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”, nos obliga. Art. 14 del Código Civil, 31 L.P.R.A. sec. 14. Fieles a éste, entendemos que, en lo concerniente a la con-troversia de autos, el propósito de esta cláusula de salve-dad de remedios (“savings clause”) es preservar íntegros aquellos remedios o derechos que provean otras fuentes.(3) A fin de cuentas, “ ‘[e]l texto claro de la ley es la expresión por excelencia de la intención legislativa’ ”. Ferretería Matos, Inc. v. P.R. Tel. Co., 110 D.P.R. 153, 157 (1980), citando *552a Rodríguez Rodríguez v. Gobernador, 91 D.P.R. 101, 107 (1964).
Nótese que el legislador no se refirió a remedios no pre-vistos por esta ley, como tampoco señaló que se tratara de un remedio exclusivo; expresamente dispuso que los dere-chos y remedios bajo la referida ley serían adicionales a cualesquiera otros que puedan existir.
Nuestra interpretación literal del inciso (h) también en-cuentra apoyo en el hecho de que la práctica bajo las leyes federales de valores, en virtud de cláusulas similares a la transcrita, es que las personas agraviadas en una transac-ción de este tipo tienen a su disposición una gama de re-medios provistos por el derecho común (common law), federal y estatal. L. Loss y J. Seligman, Securities Regulation, 3ra ed., Boston, Ed. Little, Brown and Co., 1992, T. IX, pág. 4121. Ello es así, aun cuando la ley estatal provea un término prescriptivo mayor que el federal y la reclamación bajo esta última esté prescrita. Rousseff v. Dean Witter & Co., Inc., 453 F. Supp. 774, 780-782 (1978).
En resumen, conforme a la interpretación de la mayoría de este Tribunal, ¿ofrece la Ley Uniforme de Valores mayor protección a los inversionistas y al público general al acor-tar el período prescriptivo a dos (2) años? ¿Fomenta la com-pra y venta de valores? ¿No suple la cláusula de salvedad de remedios (Art. 410(h), supra) esta protección? Estable-cer que la Ley Uniforme de Valores es el único remedio disponible en el caso de autos, derrota el propósito que el legislador pretendió dar a la ley.
rH HH h-H
Aclarada nuestra posición en torno a que la Ley Uni-forme de Valores no excluye y, por el contrario, mantiene incólume la aplicación de otros remedios con sus respecti-vos términos prescriptivos, veamos si PaineWebber en efecto tiene disponible otro remedio. El examen de las ale-*553gaciones —para fines de este incidente, tomadas como cier-tas— nos lleva a concluir que aplica la normativa de la compraventa mercantil.
Al respecto, el Art. 243 del Código de Comercio dispone:
Será mercantil la compraventa de cosas muebles para reven-derlas, bien en la misma forma que se compraron, o bien en otra diferente, con ánimo de lucrarse en la reventa. 10 L.P.R.A. see. 1701.
A su amparo, hemos resuelto que el elemento que dis-tingue principalmente a la compraventa mercantil es la presencia de un “doble propósito [del comprador] de reven-der ulteriormente la cosas compradas y de obtener un lucro”. Reece Corp. v. Ariela, Inc., 122 D.P.R. 270, 276-277 (1988). Véase Ramallo Brothers Printing, Inc. v. Ramis, 133 D.P.R. 436 (1993).
De la demanda surge que PaineWebber acordó con First Boston la compra de un valor cuya reventa tuvo que resolver; el primero reclama, entre otras partidas, el lucro cesante. Está presente el “doble propósito” característico de la compraventa mercantil, a saber, la intención de Pai-neWebber revender el valor adquirido y así percibir una ganancia. De hecho, la recurrida First Boston acepta en su alegato que la compraventa celebrada entre las partes era de índole mercantil.
IV
¿Cuáles son las obligaciones del vendedor en la compra-venta mercantil? En apretada síntesis, son: (1) conservar la cosa vendida antes de la entrega; (2) entregarla en el tiempo y lugar pactados, y (3) responder de su saneamiento. R. Uría, Derecho Mercantil, lOma ed., Madrid, Imp. Aguirre, 1975, págs. 478-479; M. Broseta Pont, Manual de Derecho Mercantil, 7ma ed., Madrid, Ed. Tec-nos, 1987, págs. 402-403. Claro, esta última obligación comprende el saneamiento por eviction y por vicios.
*554En Julsrud v. Peche de P.R. Inc., 115 D.P.R. 18 (1983), decidimos que los Arts. 254 y 260 del Código de Comercio, 10 L.P.R.A. sees. 1712 y 1718, tienen un área de tangencia entre sí por cuanto ambos se refieren al saneamiento por vicios. Allí resolvimos que el plazo de denuncia dispuesto en el Art. 260, supra, era de caducidad y aclaramos, invo-cando las disposiciones del Código Civil, las diferencias en-tre defectos de calidad y cantidad a que se refiere el Art. 254, supra, y los vicios ocultos del Art. 260, supra. Dijimos:
Las diferencias de calidad son inherentes a la naturaleza de la mercancía, son diferencias básicas sobre su composición, sobre la índole de algún rasgo característico de la cosa, tales como diferencias de tejido, fibra, color, diseño, procedencia o carácter de las materias primas. El vicio oculto es el que es-capa a la observación de una persona de diligencia media, el inherente al modo imperfecto en que la mercancía fue fabri-cada, embalada, manejada o custodiada, el que convierte en impropia la cosa para el uso que ha de destinársele. Julsrud v. Peche de P.R., Inc., supra, pág. 23.
La fiel adjudicación del recurso hace necesario que pre-cisemos los contornos de aplicación de ambos artículos. El Art. 254, supra, recoge “la triple hipótesis de vicio, defecto de calidad y defecto de cantidad”.(4) J. Garrigues, Curso de Derecho Mercantil, Bogotá, Ed. Temis, 1987, T. IV, pág. 80. El Art. 254, supra, aplica cuando cualquiera de estas hipó-tesis es aparente. El Art. 260, supra, por su parte, sólo se *555refiere a vicios ocultos;(5) por lo que no rige cuando se trata de defectos de calidad o cantidad internos que no están a la vista. Esos casos equivalen a la ausencia de entrega, que es un supuesto de incumplimiento. F. Vicent Chuliá, Compendio Crítico de Derecho Mercantil, 2da ed., Barcelona, Ed. Bosch, 1986, T. II, pág. 98.
La ausencia de entrega faculta al comprador a optar entre exigir el cumplimiento forzoso o resolver el contrato. En ambos casos cabe reclamar indemnización en daños y perjuicios. Art. 1077 del Código Civil, 31 L.P.R.A. see. 3052; Art. 254 del Código de Comercio, supra; Vicent Chuliá, op. cit., pág. 97. El término para exigir esta responsabilidad es de quince (15) años “por interacción del Art. 940 del Código de Comercio [10 L.P.R.A. see. 1902] y el Art. 1864 del Có-digo Civil, 31 L.P.R.A. see. 5294”. Ramallo Brothers Printing, Inc. v. Ramis, supra, pág. 440.
V
En virtud del derecho aplicable, según expuesto, forzoso es concluir que la entrega de un valor tributable cuando se había pactado la entrega de uno exento constituye la en-trega de una cosa defectuosa en cuanto a su calidad. Véase Broseta Pont, op. cit. pág. 405. Utilizando el criterio esbo-zado en Julsrud v. Peche de P.R., Inc., supra, la condición distinta de tributabilidad del valor entregado representa una diferencia básica sobre un rasgo característico de la cosa. Como es un defecto de calidad, no un vicio oculto, la reclamación contrario a lo que sostiene First Boston no está sujeta al plazo de denuncia dispuesto en el Art. 260, supra. Como de las alegaciones de la demanda no se des-*556prende que el defecto de calidad era externo, de su faz no está caduca ni prescrita; no puede sostenerse categórica-mente que el defecto estaba sujeto a las disposiciones del Art. 254, supra. La desestimación no procedía. Cf. Rossy v. Tribunal Superior, 80 D.P.R. 729, 745 (1958).

 En su alegato discute los señalamientos siguientes:
“1. Si la Ley Uniforme de Valores excluye la aplicación de otros remedios pro-vistos por otras leyes.
“2. Si el término de prescripción establecido por la Ley Uniforme de Valores le es aplicable a remedios provistos por otras leyes.
“3. Si los corredores-traficantes pueden considerarse corredores de cambio y bolsa bajo el Código de Comercio de Puerto Rico.
“4. Si la entrega de un Ginnie Mae tributable en vez de un Ginnie Mae exento es de cosa viciada y si contractualmente se ha alterado el término del examen tra-tándose de ventas mercantiles sucesivas de cosas cuyo recibo es simbólico.” Solicitud de revisión, pág. 2.
Por nuestra parte, analizamos los extremos pertinentes para decidir sin entrar en elucubraciones innecesarias.


 Nuestra Ley Uniforme de Valores procede de la Ley Uniforme de Valores adoptada en agosto de 1956 por la National Conference of Commissioners on Uniform State Laws. Véanse: L. Loss y J. Seligman, Securities Regulation, 3ra ed., Boston, Ed. Little Brown and Co., 1989, T. I, pág. 47; 17 Diario de Sesiones de la Asamblea Legislativa (Senado), T. 4, pág. 1629 (1963).
La ley consiste de cuatro (4) partes que versan sobre: (i) fraude y demás prác-ticas prohibidas; (ii) la inscripción de agentes y corredores traficantes; (iii) la inscrip-ción de valores; (iv) disposiciones generales para la administración de la ley como por ejemplo, definiciones, exenciones, responsabilidad civil y criminal. Loss, op. cit., pág. 50; Diario de Sesiones (Senado), supra.


 Los comentarios oficiales sobre el inciso (h) del Art. 410 la Ley Uniforme de Valores, 10 L.P.R.A. sec. 890(h), indican que el significado de la parte de éste que comienza con “pero” es evitar el desarrollo de acciones implícitas al amparo de la ley:
“No empece la existencia de varias disposiciones específicas sobre responsabili-dad en cada uno de los estatutos del SEC [Securities and Exchange Commission], los tribunales federales han reconocido causas de acción implícitas a favor de un vende-dor defraudado contra un comprador bajo la Regla X-10B-5 (ahora la 240.10b-5) del SEC. Véase Loss, Securities Regulation (1951 con suplemento de 1955), págs. 1052-66. La cláusula “pero” en la sec. 410(h) está diseñada para asegurar que no surja un desarrollo comparable basado en la violación de la sec. 101 de esta ley.” (Traducción nuestra.) L. Loss y E.M. Cowett, Blue Sky Law, Boston, Ed. Little, Brown and Co., 1958, pág. 395.


 Este artículo, equivalente al 336 del Código español, dispone:
“El comprador que, al tiempo de recibir las mercaderías, las examinare a su contento, no tendrá acción para repetir contra el vendedor, alegando vicio o defecto de cantidad o calidad en las mercaderías.
“El comprador tendrá el derecho de repetir contra el vendedor por defecto en la cantidad o calidad de la Continuación escolio 4 mercaderías recibidas enfardadas o embaladas, siempre que ejercite su acción dentro de los cuatro días siguientes al de su recibo, y no proceda la avería de caso fortuito, vicio propio de la cosa, o fraude.
“En estos casos, podrá el comprador optar por la rescisión del contrato o por su cumplimiento, con arreglo a lo convenido, pero siempre con la indemnización de los perjuicios que se le hubieran causado por los defectos o faltas.
“El vendedor podrá evitar esta reclamación exigiendo, en el acto de la entrega, que se haga el reconocimiento, en cuanto a cantidad y calidad, a contento del comprador.” 10 L.P.R.A. see. 1712.


 Su texto, equivalente al Art. 342 del Código de Comercio español, dispone:
“El comprador que no haya hecho reclamación alguna fundada en los vicios internos de la cosa vendida, dentro de los treinta días siguientes a su entrega, per-derá toda acción y derecho a repetir por esta causa contra el vendedor.” 10 L.P.R.A. see. 1718.